Citation Nr: 1816118	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for gastritis and Barrett's esophagus, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a gastrointestinal disorder other than GERD, gastritis, and Barrett's esophagus, to include as secondary to service-connected GERD and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2002 to July 2006, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified before the undersigned Veterans Law Judge.  

In May 2016, the Board remanded the appeal for additional development.  

The Board has bifurcated the claim as reflected on the title page, as this allows for an award of service connection for gastritis and Barrett's esophagus at this time.  See Lockler v. Shinseki, 24 Vet. App. 311 (2011).  

The Board acknowledges that the issue of entitlement to an initial rating in excess of 10 percent for GERD has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The appeal of entitlement to service connection for a gastrointestinal disorder other than GERD, gastritis, and Barrett's esophagus is addressed in the REMAND portion of the decision below and is remanded to the AOJ.  


FINDING OF FACT

The Veteran's gastritis and Barrett's esophagus are related to his service-connected GERD.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a secondary basis for gastritis and Barrett's esophagus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   

There is no dispute that the Veteran has current diagnoses of gastritis and Barrett's esophagus.  See February 2010 esophagogastroduodenoscopy (EGD) report and March 2014 EGD report.  Furthermore, the September 2016 VA examiner opines that the Veteran's gastrointestinal disorder, diagnosed as gastritis and Barrett's esophagus, is "due to" or secondary to his GERD.  There is no evidence to the contrary.  Thus, service connection for the Veteran's gastritis and Barrett's esophagus is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).
ORDER

Service connection for gastritis and Barrett's esophagus secondary to GERD is granted.


REMAND

A remand is necessary to obtain a VA addendum opinion to the etiology of his gastrointestinal disabilities other than GERD, gastritis, and Barrett's esophagus.  Updated records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include records from Drs. Piscatelli and Fabian.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Then provide the claims file to an examiner for an addendum opinion concerning the nature and etiology of his gastrointestinal disorders.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For each gastrointestinal disorder diagnosed other than GERD, gastritis, and Barrett's esophagus, to include but not limited to irritable bowel syndrome (IBS), please opinion as to whether it at least as likely as not (50 percent probability or more) such disability:

(a) had its onset in service or are otherwise the result of service, to include as a result of documented gastrointestinal complaints, including diarrhea, therein;

(b) is proximately due to service-connected GERD, gastritis, Barrett's esophagus, and/or PTSD; or

(c) is aggravated (worsened) by service-connected GERD, gastritis, Barrett's esophagus, and/or PTSD?

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion.

4.  Thereafter, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


